J-S15010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAUN CHRISTOPHER WILLIAMS                 :
                                               :
                       Appellant               :   No. 2083 EDA 2021

               Appeal from the Order Entered September 7, 2021
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-CR-0000969-1998


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                                FILED JUNE 22, 2022

        Appellant Shaun Christopher Williams appeals from the order denying

his petition to terminate his registration requirements under the Sex Offender

Registration and Notification Act1 (SORNA). Appellant argues that Subchapter

I does not apply to him and that, even if it were applicable, it would violate ex

post facto principles when applied to him retroactively. We affirm.

        The underlying facts of this matter are well known to the parties. Briefly,

a jury convicted Appellant of sexual assault2 in 1998. On December 9, 1998,

the trial court sentenced Appellant to a term of four to ten years’ incarceration.




____________________________________________


1   42 Pa.C.S. §§ 9799.10—9799.41.

2   18 Pa.C.S. § 3124.1.
J-S15010-22



At that time, Megan’s Law I3 was in effect. However, at that time, Appellant

was not subject to any sex offender registration requirements for his sexual

assault conviction.

       While Appellant was serving his sentence, Megan’s Law II4 was enacted.

Megan’s Law II required a lifetime registration period for offenders who had

been convicted of sexual assault. Then, in 2003, after our Supreme Court

found that certain portions of Megan’s Law II were unconstitutional, see

Commonwealth v. G. Williams, 832 A.2d 962 (Pa. 2003), the General

Assembly enacted Megan’s Law III,5 which went into effect on January 24,

2005. Megan’s Law III, which was in effect at the time of Appellant’s initial

release date in June of 2005, required lifetime registration for offenders who,

like Appellant, had been convicted of sexual assault.




____________________________________________


3In 1995, the General Assembly passed Act of October 24, 1995, P.L. 1079
No. 24 (Spec. Sess. No. 1) (Megan’s Law I), which went into effect on April
22, 1996. Megan’s Law I did not require registration for offenders who had
been convicted of sexual assault.

4In 2000, the General Assembly passed Act of May 10, 2000, P.L. 74, No. 18,
(Megan’s Law II), which went into effect on July 10, 2000.

5The General Assembly made further amendments to Megan’s Law II with the
passage of Act of November 24, 2004, P.L. 1243, No. 152 (Megan’s Law III or
Act 152 of 2004).

                                           -2-
J-S15010-22



        On December 20, 2012, Megan’s Law III was replaced by SORNA I.6,7

On July 19, 2017, our Supreme Court issued a decision in Commonwealth

v. Muniz, 164 A.3d 1189 (Pa. 2017), which concluded that SORNA I’s

registration requirements were “punitive in effect.” Muniz, 164 A.3d at 1218.

Therefore, the Court concluded that SORNA I violated ex post facto principles

when applied to individuals who committed a sexual offense before December

20, 2012, the effective date of SORNA I.                See id. at 1223; see also

Commonwealth v. Lippincott, 208 A.3d 143, 150 (Pa. Super. 2019) (en

banc).

        In response to Muniz, the legislature enacted SORNA II, which divides

sex offender registrants into two distinct subchapters—Subchapter H and

Subchapter I. Subchapter H includes individuals who were convicted for an

offense that occurred on or after December 20, 2012, and whose registration

requirements had not yet expired. See 42 Pa.C.S. § 9799.11(c). Subchapter

I includes individuals who were convicted for an offense that occurred “on or

after April 22, 1996, but before December 20, 2012,” or who were required

to register under a former sexual offender registration law on or after April

22,    1996,   but   before    December        20,   2012,   and   whose   registration

requirements had not yet expired. See 42 Pa.C.S. § 9799.52.

____________________________________________


6   42 Pa.C.S. §§ 9799.10-9799.41 (eff. 2012, subsequently amended 2018).

7 We note that, after SORNA I was enacted, our Supreme Court ruled that
Megan’s Law III was unconstitutional. See Commonwealth v. Neiman, 84
A.3d 603 (Pa. 2013).

                                           -3-
J-S15010-22



        In 2019, Appellant filed a motion seeking to “bar the applicability of sex

offender registration” under SORNA II, which the trial court denied as an

untimely Post Conviction Relief Act8 (PCRA) petition. While Appellant’s appeal

before this Court was pending, our Supreme Court issued a decision in

Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020), which held that

petitioners may challenge the application of a sexual offender registration

statute outside the framework of the PCRA. In light of Lacombe, this Court

remanded the matter for further proceedings.           See Commonwealth v.

Williams, 1236 EDA 2020, 2021 WL 2013031 (Pa. Super. filed May 20, 2021)

(unpublished mem.) (directing the trial court to consider the merits of

Appellant’s claims outside of the PCRA).

        On remand, the trial court issued an order and opinion denying

Appellant’s motion and addressing the merits of his claims. See Trial Ct. Op.

& Order, 9/7/21. Appellant subsequently filed a timely notice of appeal and a

court-ordered Pa.R.A.P. 1925(b) statement.

        On appeal, Appellant raises the following issues, which we have

reordered as follows:

        1. Whether the [trial] court erred in failing to conclude that
           Subchapter I cannot apply because any period of registration
           under prior laws already expired?

        2. Whether the [trial] court erred in failing to conclude that the
           registration requirements of Subchapter I are punitive and that

____________________________________________


8   42 Pa.C.S. §§ 9541-9546.


                                           -4-
J-S15010-22


          retroactive application violates the constitutional prohibition
          against ex post facto laws?

       3. Whether relief is warranted to eliminate internet dissemination
          of sex offender registration information as violative of the
          constitutional prohibition against ex post facto laws?

Appellant’s Brief at 4.

       All of Appellant’s claims challenge his registration requirements under

Subchapter I of SORNA II. First, Appellant argues that the trial court erred in

concluding that he was required to register under SORNA II because

Subchapter I is not applicable to him.9 Appellant’s Brief at 4. Specifically, he

claims that, at the time of his release in June of 2005, he would have been

subject to a ten-year registration term under Megan’s Law II.10 Id. at 23.

Appellant asserts that “the 10 year requirements under Megan’s Law II would

have expired on June 15, 2015.” Id. Therefore, he contends that “by its own

terms, Subchapter I registration requirements cannot apply to [him] because

his period of registration under Megan’s Law II already expired.” Id.

       Appellant further claims that, even if Subchapter I applies, it violates ex

post facto principles when applied to him retroactively.       Id. at 16-22. In

____________________________________________


9 As stated above, Subchapter H applies to offenders who were convicted of
offenses that occurred on or after December 20, 2012. Here, it is undisputed
that Subchapter H is inapplicable to Appellant, who was convicted for an
offense that occurred in 1998.

10 In his brief, Appellant acknowledges Megan’s Law III was enacted in 2004.
See Appellant’s Brief at 12. However, he argues that our Supreme Court
“struck down Act 152 of 2004 entirely and, as a result, Megan’s Law III was
void ab initio from 2005 until the enactment of SORNA in 2012.” Id.


                                           -5-
J-S15010-22



support, Appellant heavily relies on the Muniz Court’s application of the

Mendoza-Martinez11 factors, and argues that “[e]mploying the same

reasoning and test used by the Muniz [C]ourt compels the conclusion that the

registration requirements of SORNA I, Subchapter I cannot be applied

retroactively without violating the ex post facto clause of the United States

and Pennsylvania Constitutions.” Id. at 15-16.

       Appellant    argues     that   the      internet   dissemination    provisions   of

Subchapter I are punitive. Id. at 30. In support, Appellant relies on this

Court’s prior decision in Commonwealth v. Moore, 222 A.3d 16 (Pa. Super.

2019), vacated, 240 A.3d 102 (Pa. 2020). Id. Specifically, he argues that

“the original analysis [by this Court] in Moore [was] correct that § 9799.63

under Subchapter I is punitive in effect, violative of federal ex post facto laws

and, in light of Muniz[,] cannot be retroactively applied.”               Id. Therefore,

Appellant concludes that he is “entitled to relief from the internet

dissemination” provisions of Subchapter I. Id.

       All of Appellant’s claims raise questions of law. Therefore, “our standard

of review is de novo, and our scope of review is plenary.” Commonwealth

v. Brensinger, 218 A.3d 440, 456 (Pa. Super. 2019) (citation omitted).

       It is undisputed that all versions of Megan’s Law and both SORNA I and

SORNA II provide that an offender’s registration period begins at the time of

release from incarceration.           Here, the record reflects that Appellant’s
____________________________________________


11 Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963) (establishing the
framework for determining whether a statute is punitive in effect).

                                            -6-
J-S15010-22



registration requirements began at the time of his release from prison on June

15, 2005. At that time, Megan’s Law III was in effect, which required lifetime

registration for offenders who, like Appellant, had been convicted of sexual

assault.     See 42 Pa.C.S. § 9795.1(b)(2) (expired) (requiring lifetime

registration for offenders who had been convicted of sexual assault).

       Therefore, because Appellant was subject to registration under Megan’s

Law III, and his lifetime registration term had not expired when SORNA II was

enacted in 2012, Subchapter I applies.12         See 42 Pa.C.S. § 9799.52(2)

(requiring registration for offenders who were “required to register . . . under

a former sexual offender registration law . . . on or after April 22, 1996, but

before December 20, 2012, [and] whose period of registration has not [yet]

expired”).

       To the extent Appellant claims that Subchapter I violates ex post facto

principles, Lacombe is dispositive. See Lacombe, 234 A.3d at 606 (stating

that “Subchapter I is nonpunitive and does not violate the constitutional

prohibition against ex post facto laws”). Likewise, although Appellant argues

that this Court’s decision in Moore was “correct,” Lacombe remains the



____________________________________________


12  We note that, to the extent Appellant claims that he was subject to a ten-
year registration term under Megan’s Law II, he is incorrect. Megan’s Law II
was replaced by Megan’s Law III in 2004, which was before Appellant’s release
from prison. In any event, both Megan’s Law II and Megan’s Law III required
lifetime registration for offenders who had been convicted of sexual assault.
Therefore, Appellant is not entitled to relief on this basis.


                                           -7-
J-S15010-22



controlling law.13 See id. Accordingly, Appellant’s ex post facto challenges

to Subchapter I are meritless.

       In sum, we conclude that Appellant is not entitled to relief on his

challenge to SORNA II’s registration requirements. Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2022




____________________________________________


13“This Court is bound by existing precedent under the doctrine of stare
decisis and continues to follow controlling precedent as long as the decision
has not been overturned by our Supreme Court.” Commonwealth v. Reed,
107 A.3d 137, 143 (Pa. Super. 2014) (citations omitted).

                                           -8-